parent, and to eliminate the risk of serious injury to the children. This
                appeal followed.
                            We directed a response to appellant's civil appeal statement
                addressing, among other things, appellant's competency to understand the
                requirements of her case plan and the termination proceedings and
                whether a permanent guardianship pursuant to NRS 432B.466-.468
                (2003) (amended 2015) was considered as an alternative to termination of
                appellant's parental rights. Having considered the response, we conclude
                that the issue of competency does not warrant reversal because appellant
                was represented by counsel throughout the proceedings, her competency
                was never raised as an issue below, and the record does not include
                substantial evidence that she was incompetent.           See NRCP 17(c)
                (requiring appointment of a guardian ad litem for an incompetent litigant
                when the litigant is "not otherwise represented" or protected). Further, we
                are unpersuaded by respondent Clark County Department of Family
                Services' assertion that termination and adoption are preferred over the
                establishment of a permanent guardianship under NRS 432B.466-.468
                (2003) (amended 2015). A guardianship should be considered if it is in the
                child's best interests, such as when maintaining contact with the natural
                parent benefits the child. CASA v. Dep't of Servs. for Children, Youth and
                Their Families, 834 A.2d 63, 66-67 (Del. 2003). Nevertheless, there is no
                evidence here that the children's interests are better served by a
                guardianship than by adoption.
                            We conclude that substantial evidence supports the district
                court's order granting the petition to terminate appellant's parental
                rights. See In re Parental Rights as to A.J.G., 122 Nev. 1418, 1423, 148
                P.3d 759, 763 (2006) (explaining that this court will uphold a termination

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                    order if the district court's factual findings are supported by substantial
                    evidence). Appellant failed to rebut the presumption in NRS 128.109(2)
                    (1999) (amended 2015) that termination is in the children's best interest
                    as they had resided outside of her care for 14 of 20 consecutive months at
                    the time of trial, and substantial evidence supports the district court's
                    finding that the children's best interests will be served by terminating
                    appellant's parental rights because the children are thriving under the
                    maternal grandmother's care and the maternal grandmother wishes to
                    adopt them. NRS 128.105(1) (1999) (amended 2015); A.J.G., 122 Nev. at
                    1423, 148 P.3d at 763.
                                Substantial evidence also supports the district court's finding
                    of parental fault.'   A.J.G., 122 Nev. at 1423, 148 P.3d at 763; see NRS
                    128.105(2)(c)-(f) (1999) (amended 2015) (providing that parental fault is
                    established when the parent is unfit, the parent has failed to adjust the
                    circumstances that led to the child's removal, there is a risk of injury to
                    the child, or the parent has only made token efforts to eliminate the risk of
                    injury to the child). Appellant had over three years to comply with the
                    requirements in her case plan and not only did she fail to do so, but she
                    failed to make substantial progress during that time, and thus,
                    substantial evidence supports the district court's finding that she is an


                           'We note that while the district court's order provides that appellant
                    neglected the children, the court orally concluded the opposite at the trial.
                    Nevertheless, because only one ground of parental fault need be
                    established to terminate parental rights, it is unnecessary to consider
                    whether substantial evidence supports the district court's conclusion
                    regarding neglect. See NRS 128.105 (1999) (amended 2015) (providing
                    that termination of parental rights is appropriate when it is in the child's
                    best interest and one of the parental fault grounds has been established).

SUPREME COURT
        OF
    NEVADA
                                                          3
I.) 1947A    rte>
                unfit parent and failed to adjust the circumstances that led to the
                children's removal.    See A.J.G., 122 Nev. at 1423, 148 P.3d at 763.
                Because appellant's failure to complete her individual counseling and
                address her mental health issues prevented her from attending family
                counseling with the children, substantial evidence supports the district
                court's finding that the children are at risk of mental or emotional injury if
                returned to appellant.    Id.   Additionally, appellant failed to rebut the
                presumption in NRS 128.109(1)(a) (1999) (amended 2015) that she had
                demonstrated only token efforts to eliminate the risk of injury to the
                children as they had resided outside of her care for 14 of 20 consecutive
                months at the time of trial . Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2



                                         710.4.31.   j.
                                         Parraguitir


                                                                                       , J.
                Douglas                                     Cherry




                cc: Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                     Angi L.A.
                     Clark County District Attorney/Juvenile Division
                     Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
                     Eighth District Court Clerk



                      2To the extent appellant's arguments are not addressed in this
                order, we conclude they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A